Fletcher, Presiding Justice.
A jury convicted Kevin Bowen of felony murder, aggravated assault, and possession of a firearm during the commission of a felony in the shooting death of Charles Patrick.1 Bowen appeals, contending that the trial court erred in failing to instruct the jury on involuntary manslaughter. Because the evidence did not support an involuntary manslaughter charge, we affirm.
The evidence showed that on May 12, 1998, Bowen, Terrence Stevens and Corey Simpson2 approached Patrick with the intent to rob him. Simpson asked Patrick his name and pushed him, and Bowen shot him in the shoulder at point-blank range. A short time later, Bowen admitted that he had shot someone and described how he had done it.
1. After reviewing the evidence in the light most favorable to the jury’s determination of guilt, we conclude that a rational trier of fact could have found Bowen guilty of the crimes charged.3
2. Although Bowen argued that the gun was fired in a struggle, there was no evidence to support this argument. Therefore, the trial court did not err in refusing to give á charge on involuntary manslaughter. Bowen also contends that because involuntary manslaughter was his sole defense, the trial court was required to give the charge. Where there is no evidence to support the charge, however, a charge is not required even if it is the sole defense.4

Judgment affirmed.


All the Justices concur.

Paul L. Howard, Jr., District Attorney, Bettieanne C. Hart, Raymond C. Mayer, Assistant District Attorneys, Thurbert E. Baker, Attorney General, Paula K. Smith, Senior Assistant Attorney General, Adam M. Hames, Assistant Attorney General, for appellee.

 The crime occurred May 12, 1998. The grand jury indicted Bowen on April 2, 1999. Following a jury trial on May 6 and 7, 1999, Bowen was found guilty of felony murder, with aggravated assault as the underlying felony, and possession of a firearm during the commission of a felony. The trial court sentenced Bowen to life imprisonment for felony murder and to a consecutive five-year term for the possession count. Bowen filed a notice of appeal on May 24,1999 and the case was docketed in this Court on September 29,1999, and submitted for decision without oral argument on November 22, 1999.


 Corey Simpson was tried with Bowen and was also found guilty of felony murder.


 Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).


 See Tarvestad v. State, 261 Ga. 605, 606 (409 SE2d 513) (1991).